[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S APPLICATION FOR STAY
The plaintiff appeals to this court for a stay of a decision of the State of Connecticut Dental Commission pending a decision on his appeal. The Commission conducted two days of hearing on charges plaintiff violated C.G.S. § 20-114 (10) (abuse or excessive use of drugs). It issued a decision placing plaintiff's license to practice dentistry on probation for one year with certain conditions: Plaintiff to undergo monthly urine tests for drugs, to take a pharmacology course, and to be monitored in his practice for seven months by another competent dentist. Plaintiff's license was not suspended or revoked.
After reading the parties' briefs and hearing oral argument, the court finds that the plaintiff has failed to make a "strong showing" (Waterbury Hospital v. Commission on Hospitals andCT Page 3483Health Care, 30 Conn. Sup. 352, 354-55 (1974)) that he will prevail on the merits of this appeal, that pending the appeal, he will be irreparably harmed by the implementation of the Commission's orders and that the public interest in protecting plaintiff's patients from plaintiff's excessive use of a controlled drug will not be jeopardized.
The application for stay is denied.
Robert Satter Judge Trial Referee